Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on provisional application 62/726672 filed 09/04/2018. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 

(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-4, 8-11, and 15-18 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Gong (US 2013/0167167 A1).

Regarding Claims 1, 8, and 15, Gong discloses a system comprising a processor (Fig. 1, ¶17, CPU 120), memory accessible by the processor (¶17, data storage device 150), and computer program instructions stored in the memory and executable by the processor to perform (¶17, machine executable instructions stored in data storage device 150): 
receiving speech data from a client device, the speech data representing a voice command from a user (Fig. 1, ¶18, system 100 as a server using various I/O devices as peripheral per ¶17 and ¶19; ¶23, user interacts with system 100/ social intelligence engine 300 by speaking into I/O devices); 
obtaining a plurality of items of content responsive to the voice command by searching for content (¶23, speech recognition software processes speech; ¶27-28, verbal extractor captures verbal content such as commands and data entered by the user for an application program such as an electronic commerce application searching for a particular product); 
¶29, determine user affective states from verbal contents like “I am so happy” or “I am so tired”; ¶30, this determines the mode in which user requests or executes an action); 
classifying each obtained item of content into at least one class (¶63, processor generates appropriate verbal expression for intelligent social agent including appropriate verbal content and appropriate emotional semantics based on the content and contextual information received); 
identifying at least one item of content classified into at least one class related to the voice command (¶64, using an electronic lexicon that associates a word with an affective state, selecting word from the lexicon that is appropriate for the user and the context); and 
transmitting the at least one identified item of content (¶65, the processor may send the verbal expression text to an I/O device for the computer device). 
Further regarding Claim 15, Gong discloses a computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, to cause the computer to perform a method of claim 1 and system of claim 8 (¶17, data storage device 150 storing machine executable instructions for CPU 120).
Regarding Claims 2, 9, and 16, Gong discloses converting the speech data to text and the search for content is performed using the text (¶23, using speech recognition software to obtain verbal content; ¶28, search for particular product based on the captured verbal content). 
Regarding Claims 3, 10, and 17, Gong discloses wherein the classes relate to emotional states and the at least one class related to the voice command is an emotional state of the user determined by analyzing the text (¶29, determine user affective state based on words like “I am so happy” and “I am tired”). 
Regarding Claims 4, 11, and 18, Gong discloses wherein each obtained item of content is classified into at least one class using text data associated with each item of content (¶63, determine appropriate verbal expressions / verbal content based on the content and contextual information received; ¶64, using electronic lexicon to select words with matching affective state appropriate for the user and the context). 
Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts of record do not disclose, alone or in combination, the subject matter of Claims 5, 12, and 19 as follow:
wherein each obtained item of content is classified into at least one class using text data associated with each item of content by: counting occurrences of words in the text data associated with each item of content, wherein the counted words are included in a dictionary for each class including a ranking of emotional words; determining an apparent number of occurrences of each word in the text data associated with each item of content; determining a contextual weight of each word in the text data associated with each item of content with 
The closest prior art of record Czarlinska et al. (US 2015/0088894 A1) teaches system that parses a sentiment aware query (Abstract) comprising lexical terms and sentiment terms (¶38), uses the lexical terms to retrieve documents and using the sentiment terms to produce sentiment aware results (¶39 and ¶72). In particular, a sentiment preprocessor operates on retrieved documents to prepare documents for indexing (¶73), and using the index to extract frequently occurring entities using a custom dictionary of entities (¶76) to find the sentiment scores associated with such entities (¶78).
This teaching does not suggest or render obvious the combination of limitations set forth in claims 5, 12, and 19. 
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0169091 A1 discloses a device for processing audio data to determine user emotional temperament and to retrieve content data and advertisement data consistent with user’s emotional temperament.
US 2018/0101776 A1 discloses mechanism to extract an emotional state from contextual user data to identify one or more actions that change operation of the devices / services in order to achieve a change in emotional state. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        06/19/2021